DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/02/22.  These drawings are acceptable.
Terminal Disclaimer
The terminal disclaimer filed on 08/02/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,939,882 has been reviewed and is not accepted.  
The terminal disclaimer submission does not include a fee and/or deposit account information.
[Examiner note: The disapproval of the terminal disclaimer filed on 08/02/22 results in the maintaining of the Double Patenting rejection appearing in the Office Action mailed: 02/02/22, copied infra].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,939,882. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,939,882 similarly claims an apparatus (see Analysis chart provided below):
U.S. Patent 10,939,882
Illustrative example, Claim 1
A dental imaging apparatus for obtaining a radiographic image of an object, the apparatus comprising: 
a movable mount comprising at least one of a radiation source and a digital imaging sensor; 
an actuator that is energizable to move the movable mount in a scan pattern about an imaging area;
 a computer in signal communication with the digital imaging sensor and configured to acquire one or more of two-dimensional images of the digital imaging sensor positioned relative to the radiation source for the scan pattern; and 
a patient support structure to provide a spatial relationship to the scan pattern, where the spatial relationship aligns an occlusal plane determined by the patient support structure in the imaging area, where the spatial relationship comprises a 6° to 10° angle with a scanning plane of the scan pattern of the movable mount, and …


where the patient support structure comprises a chin rest, where the chin rest is connected to the dental imaging apparatus with a prescribed relationship to the movable mount; where the patient support structure further comprises a set of fixed bite pieces selectively tilted in a range of 7-8 degree angles for a subsequent dental imaging exposure, and where the patient support structure that is configured to couple to the set of fixed bite pieces is not pivotable.
Instant Application 17/076343
Illustrative example, Claim 20
A dental imaging apparatus for obtaining a radiographic image of teeth of a patient, the apparatus comprising: 
a movable mount comprising at least one of a radiation source and a digital imaging sensor; 
an actuator that is energizable to move the movable mount in a scan pattern about an imaging area; 
a computer in signal communication with said digital imaging sensor and configured to acquire one or more of two-dimensional images of said digital imaging sensor positioned relative to said radiation source for the scan pattern; and 
a patient support structure comprising a horse-shoe shaped flat bite piece configured to orient the occlusal plane of the patient in the imaging area when said flat bite piece is fixed between the occlusal surfaces of the upper and lower teeth of the patient such that said flat bite piece forms a 6° to 10° angle with a portion of the scan pattern of the movable mount.

Claim 25
wherein said patient support structure further comprises (i) a chin rest or (ii) a chin rest and a head support.


Allowable Subject Matter
Claims 32-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 32 and dependent claims 33-35, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of:
providing a bitable horse-shoe shaped flat bite piece that is non-pivotably mounted to a patient support structure, wherein the flat bite piece includes opposing surfaces that are configured to define a plane forming a prescribed, fixed angle having a measure of between 6 degrees and 10 degrees with respect to a horizontal scanning plane; and 
positioning the opposing surfaces of the flat bite piece between at least some upper teeth and one or more lower teeth of a patient to align a Frankfort plane of the patient parallel to the horizontal scanning plane and including all limitations recited in independent claim 32.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884